      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


IN RE: EX PARTE APPLICATION OF
LAURA ZUNIGA CACERES, BERTHA
ZUNIGA CACERES, AND SALVADOR
ZUINIGA CACERES FOR ASSISTANCE                           CASE NO. 1:19-mc-00405-KS-RHW


                         MEMORANDUM OPINION AND ORDER

       This cause comes before the Court on the Proposed Findings of Fact and

Recommendation [28] (“R&R”) issued by U.S. Magistrate Judge Robert Walker who is assigned

to this matter concerning the Applicants’ Ex Parte Application for Discovery for Use in a

Foreign Tribunal pursuant to 28 U.S.C. § 1782 (“Application”) [1]. Also before the Court is a

Motion to Strike Rebuttal Filed by Applicants as Procedurally Improper (“Motion to Strike) [35],

which has also been fully briefed [36, 38].

       On July 17, 2019 Laura Zuniga Caceres, Bertha Zuniga Caceres, and Salvador Zuniga

Caceres (“Applicants”) filed an application under 28 U.S.C. § 1782, seeking discovery from

Hancock Whitney Bank (the “Bank”) located in Gulfport, Mississippi. [1]. After the Application

was filed, Tanya Romero-Boca (“Respondent”) made an appearance and requested leave to be

heard on the Application [11], which the Court granted [16]. Briefs and various affidavits and

documents were filed relating to the Application. [2, 4, 17, 27]. On October 30, 2019, the

Magistrate Judge entered the R&R [28]. Applicants filed their objections [32], and Respondent

filed a response to those objections [33]. Applicants then filed a rebuttal [34], which is the

subject of Respondent’s Motion to Strike [35]. The Court first addresses the Motion to Strike,

then the R&R and Applicants’ Objections, and then issues its ruling on the Application.
       Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 2 of 16



I. BACKGROUND

         This proceeding arises from the indictment of David Castillo Mejia (“Castillo”) as the

orchestrator of the murder of Berta Isabel Caceres Flores (“Caceres”) in Honduras, which

occurred on March 2, 2016. None of the parties have taken issue with the Magistrate Judge’s

findings of fact, and thus, the Court adopts the same. For purposes of clarity within this Order,

the Court notes only that the Applicants are the adult children of Ms. Caceres, who are

participating in the criminal trial of Castillo in Honduras as private plaintiffs, through a private

prosecutor, as permitted under Honduran law. See [4-13] at ¶ 2. Under Honduran law, the private

prosecutor is authorized to present arguments, submit evidence, and examine witnesses at pretrial

hearings and during the trial of criminal matters. [4-13] at ¶ 3. 1 Applicants have petitioned this

Court for issuance of a subpoena to the Bank for use in the Honduran criminal proceedings

against Castillo. Applicants seek a mortgage file relating to Castillo’s purchase of a home in

Houston, Texas several months after Cacera’s killing. Applicants are requesting the file because

they believe the records will adduce evidence that Castillo received a large sum of money to

orchestrate Caceres’s murder and that he had a strong financial motive to carry out the

assassination. [2] at p. 11. Respondent is the wife of Castillo who opposes the issuance of the

subpoena, arguing, among other things, her privacy interest in her information contained in the

file and that the Application is a “bad faith fishing expedition.” [17] at p. 1.

II. DISCUSSION

         A. Motion to Strike

         In her Motion to Strike, Respondent argues that the rebuttal filed in response to her

response to Applicants’ objections to the R&R [34] is procedurally improper because it is not


1
 Doc. [4-13] is an affidavit from one of the private prosecutors representing the Applicants, who indicates that he
also participated in the 2018 trial of eight men accused of Caceres’s murder on behalf of the Applicants and that he
presented evidence, cross-examined the accused and witnesses, presented arguments at pre-trial hearings and filed
briefs in those proceedings. [4-13] at ¶ 4.
                                                          2
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 3 of 16



authorized under Local Uniform Civil Rule 72 and it contains a great deal of newly cited case

law. Applicants respond that nothing in Rule 72 prohibits them from filing a rebuttal. Applicants

cite to Local Uniform Rule 7 for the proposition that their Objections to the R&R were filed as a

motion because they are a “written communication with the court that is intended to be an

application for relief or other action by the court.” [36] at p. 1. The Court finds this argument

unavailing. The Objections are not a motion, but an authorized response to the Magistrate

Judge’s findings and conclusions of law, as provided explicitly in Rule 72.

       Notwithstanding, the Court is cognizant that courts in this district have allowed for a

reply brief when there is a response filed to a party’s objections to an R&R. See, e.g., Buckhalter

v. Mississippi, No. 1:17CV191-LG-LRA, 2018 U.S. Dist. LEXIS 123391, at *1 (S.D. Miss. July

24, 2018); Reeves v. Shaw, No. 1:19-CV-29-LG-JCG, 2019 U.S. Dist. LEXIS 128345, at *1

(S.D. Miss. Aug. 1, 2019); McKnight v. Ladner, No. 5:17-cv-118(DCB)(JCG), 2019 U.S. Dist.

LEXIS 56216, at *42 (S.D. Miss. Apr. 2, 2019); Ellison v. Broadus, No. 1:08-cv-262-HSO-JMR,

2010 U.S. Dist. LEXIS 24059, at *4-5 (S.D. Miss. Mar. 15, 2010). Understandably a reply will

contain additional case law because it is responding to the arguments made by the opposition. In

particular, the Court finds the briefing on the standard of review in this matter to be particularly

helpful. To the extent the reply contains any new arguments or does not address particular

arguments made by Respondent in her response, those have not been considered. Therefore,

Respondent’s Motion to Strike [35] is hereby DENIED.

       B. Review of Report and Recommendation

               1. Legal Standards on Application for Discovery

       A district court may order discovery pursuant to 28 U.S.C. § 1782 ( hereinafter “§1782”)

when the following three statutory requirements are met: (1) the person from whom discovery is

sought must reside or be found in the district where the application is filed; (2) the discovery


                                                 3
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 4 of 16



must be for use in a proceeding before a foreign tribunal; and (3) the application must be made

by a foreign or international tribunal or any “interested person.” Texas Keystone, 694 F.3d at

553. The district court has discretion to order the requested discovery when the statutory

requirements are met. Texas Keystone, 694 F.3d at 553–54.

       The Supreme Court has identified four factors to guide the court's exercise of discretion:

(1) whether the respondent is a party to the foreign proceeding and subject to discovery in that

jurisdiction; (2) the nature of the foreign tribunal, character of the proceedings underway, and the

foreign court's receptivity to aid from U.S. federal courts; (3) whether the application conceals an

attempt to circumvent foreign proof-gathering limits or other policies; and (4) whether the

discovery sought is unduly intrusive or burdensome. Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241, 255 (2004). These will be referred to herein as “the Intel factors.”

               2. The Magistrate Judge’s Findings and Recommendation

       In the R&R, the Magistrate Judge first noted that the Respondent had no dispute that the

statutory requirements had been met and went on to state, “Hancock Whitney Bank is located in

the Southern District of Mississippi. Applicants seek to use the financial records in a criminal

proceeding against Mr. Castillo in Honduras. Applicants are interested parties in the Honduran

criminal proceeding by virtue of their role as private plaintiffs.” [28] at p. 3. Accordingly, the

Magistrate Judge found that the Court possessed the statutory authority to grant the application.

Id. The Magistrate Judge then went on to analyze the four discretionary factors. He found the

first two factors weighed in favor of granting the application, the third factor was neutral, and the

fourth factor weighed against granting the application. He then recommended that the application

be denied. Applicants have raised objections to particular portions of the R&R, which this Court

now reviews.




                                                 4
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 5 of 16



               3. Standard of Review on the R&R

       Before addressing the Applicants’ objections, the first issue to be determined is the

proper standard of review to be applied to the Magistrate Judge’s R&R. Applicants argue the

review is de novo, while Respondent argues that the review falls under the clearly erroneous or

contrary to law standard.

       The standard of review for a magistrate judge’s rulings turns on whether the matter is

dispositive or nondispositive. See Fed. R. Civ. P. 72. For nondispositive matters, the district

judge assigned to the case “must consider timely objections and modify or set aside any part of

the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). For dispositive

matters, the district judge assigned to the case “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).

       Section 1782 provides in relevant part:

       The district court of the district in which a person resides or is found may order
       him to give his testimony or statement or to produce a document or other thing for
       use in a proceeding in a foreign or international tribunal .... The order may be
       made ... upon the application of any interested person and may direct that the
       testimony or statement be given, or the document or other thing be produced,
       before a person appointed by the court .... To the extent that the order does not

       prescribe otherwise, the testimony or statement shall be taken, and the document
       or other thing produced, in accordance with the Federal Rules of Civil Procedure.

28 U.S.C. § 1782(a). While discovery related issues are typically nondispositive matters, the

procedure afforded an application for discovery for use in a foreign tribunal under §1782 is a bit

different. As the Fifth Circuit Court of Appeals has explained, “[Section] 1782 does not establish

a standard for discovery. Instead, it provides for a threshold determination of whether to allow

foreign litigants to enjoy discovery in U.S. courts in accordance with the federal rules.” Tex.

Keystone, Inc. v. Prime Natural Resources, Inc., 694 F.3d 548 (5th Cir. 2012) (quoting Gov’t of

Ghana v. ProEnergy Servs., LLC, 677 F.3d 340, 343 (8th Cir. 2012)).


                                                 5
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 6 of 16



       With regard to the authority of a Magistrate Judge on such a matter, the Federal

Magistrate Act provides, in relevant part:

       (A) A judge may designate a magistrate judge to hear and determine any pretrial
       matter pending before the court, except a motion for injunctive relief, for
       judgment on the pleadings, for summary judgment, to dismiss or quash an
       indictment or information made by the defendant, to suppress evidence in a
       criminal case, to dismiss or to permit maintenance of a class action, to dismiss for
       failure to state a claim upon which relief can be granted, and to involuntarily
       dismiss an action. A judge of the court may reconsider any pretrial matter under
       this subparagraph (A) where it has been shown that the magistrate judge's order is
       clearly erroneous or contrary to law.

       (B) a judge may also designate a magistrate judge to conduct hearings including
       evidentiary hearings, and to submit to a judge of the court proposed findings of
       fact and recommendations for the disposition, by a judge of the court, of any
       motion excepted in subparagraph (A), of applications for posttrial relief made by
       individuals convicted of criminal offenses and of prisoner petitions [*8]
       challenging conditions of confinement.

28 U.S.C. § 636(b)(1)(A), (B) (emphasis added). Also, “[e]ach district court shall establish rules

pursuant to which the magistrate judges shall discharge their duties.” Title 28 U.S.C. § 636(b)(4).

Under Federal Rule of Civil Procedure 72, nondispositive matters are dealt with by a ruling of

the magistrate, and dispositive matters result in a recommended disposition. See Fed. R. Civ. P.

72 (a), (b); see also S.D. Miss. L. U. Civ. R. 72. Here, the Magistrate Judge did not issue a ruling

but merely recommended a disposition on the Application.

       Respondent contends that regardless of the title “Proposed Findings of Fact and

Recommendation,” the R&R is actually a ruling that is subject to review under the clearly

erroneous or contrary to law standard because it is not one of the enumerated dispositive matters

listed in Section 636(b)(1)(A). Respondent relies on district court cases outside of this circuit that

have reviewed a magistrate’s ruling on a §1782 application as nondispositive and reviewable

under the clearly erroneous standard. Granted, an application under §1782 is not an enumerated

dispositive pretrial matter under Section 636(b)(1)(A), but in looking at the nature of the

proceeding, a ruling on such is dispositive insofar as the proceedings in the federal district court

                                                  6
       Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 7 of 16



are concerned. Cf. Davidson v. Georgia-Pacific, L.L.C., 819 F.3d 758, 764 (5th Cir. 2016)

(holding that a remand order, which is not a listed matter, is nonetheless dispositive and subject

to de novo review by the district court).

         Applicants point out that the issue of the proper review is an unsettled question as some

courts in other circuits have recently noted, some of which proceeded under de novo review. See,

e.g., In re Cohen, No. 16-MC-2947, 2016 U.S. Dist. LEXIS 169622, at *7 n.3 (E.D.N.Y. Dec. 6,

2016) (noting that whether rulings on motions under §1782 are considered dispositive or non-

dispositive is an unsettled question and proceeding under de novo review “out of abundance of

caution”); Qualcomm Inc., No. 18-mc-80134-PJH, 2019 U.S. Dist. LEXIS 5716, at *2 (N.D. Cal.

Jan. 11, 2019) (acknowledging a split of authority in its circuit on the standard of review of a

magistrate judge’s order on a §1782 application); In re Godfrey, Case No. 17-cv-21631, 2018

U.S. Dist. LEXIS 29794, at *17-19 (S.D. Fla. Feb. 22, 2018) (reviewing report and

recommendation subject to de novo review under “conservative approach” in light of the split in

authority). In re Hornbeam Corp., No. 14-24887-MC, 2018 U.S. Dist. LEXIS 71277, at *7 (S.D.

Fla. Apr. 27, 2018) (finding that the extensive caselaw cited by the parties did not resolve

whether a § 1782 decision is dispositive and the court’s own review of caselaw was inconclusive

but reserving on the issue because de novo review warranted on other grounds).

         Applicants rely on Texas Keystone, Inc. v. Prime Natural Resources, Inc., 694 F.3d 548

(5th Cir. 2012), as well as district court cases from this circuit, to argue that the R&R is

dispositive and therefore, de novo review is warranted. The Court does not agree, as Applicants

urge, that the Texas Keystone case is determinative of the issue; 2 thus, with there being no direct


2
  The Court disagrees with Applicants’ contention that the Fifth Circuit in Texas Keystone “unequivocally held that a
decision whether to grant or deny a Section 1782 application is a final disposition.” [34] at p. 2. That could not have
been the “holding,” as that was not an issue on appeal. One issue was whether a district court’s order, quashing
subpoenas after previously granting an application under §1782 was a final appealable order. 694 F.3d at 549. That
is not what is at issue here. As such, this Court cannot say that the Fifth Circuit has definitively decided the standard
of review issue.
                                                           7
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 8 of 16



guidance from the Fifth Circuit, the Court finds it prudent to take the conservative approach and,

out of an abundance of caution, apply a de novo review as some of its sister courts in this circuit

have done. See, e.g., In re Solines, No. 18-3680 Section “R” (3), 2018 U.S. Dist. LEXIS 81481,

at *1 (E.D. La. May 15, 2018) (de novo review of magistrate judge’s ruling on application for

discovery under 28 U.S.C. § 1782); In re Gazprom Latin Am. Servicios, C.A., Misc. A. No. 4:14-

mc-1186, 2016 U.S. Dist. LEXIS 87175, at *33 (S.D. Tex. July 6, 2016) (same); In re Trygg-

Hansa Ins. Co., 896 F. Supp. 624, 628 (E.D. La. 1995) (same).

               4. Applicants’ Objections

       Applicants take issue with the R&R’s analysis and determination under the third and

fourth Intel factors, arguing that the Magistrate Judge applied incorrect legal standards.

Specifically, Applicants contend that the Court erroneously applied a non-existent

discoverability requirement in finding that the third factor was neutral and that the Court erred in

determining the fourth factor by subjecting the discovery request to an impermissibly high

relevance standard for assessing whether the discovery would be unduly intrusive or

burdensome. We address these issues in turn.

               a. The third Intel factor

       Again, the third factor for a court to consider is whether the application conceals an

attempt to circumvent foreign proof-gathering limits or other policies. Intel, 542 U.S. at 255. The

Magistrate Judge’s analysis turned on whether a private plaintiff has authority under Honduran

law to conduct discovery in a criminal proceeding. [28] at p. 5. The Magistrate Judge notes that it

is not the government prosecutor who is seeking the discovery of this financial information, but

rather the Applicants, as private plaintiffs. Id. Because the Applicants failed to cite any positive

authority as to their ability to conduct discovery under Honduran law, the Magistrate Judge

found it to be an admission that they do not. Id. The Magistrate Judge then found this factor to


                                                 8
       Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 9 of 16



be neutral in determining whether to grant the application. Applicants argue that there is no

requirement that Honduras explicitly allow Applicants to take discovery, and more so, no

showing that Honduras explicitly prohibits them from taking discovery.

                       i. No showing of attempt to circumvent proof-gathering limits or policies

         What is at issue in the third discretionary factor is whether there has been a showing that

the application conceals an attempt to circumvent foreign proof-gathering limits or other

policies. This Court finds that indeed there has been no showing of specific restrictions on the

Applicants from obtaining discovery. Respondent’s initial arguments in this regard in opposition

to the Application were vague and equivocal. First, Respondent argued that the “Applicants are

likely exceeding their rights under Honduran law.” [17] at p. 8 (emphasis added). She states that

to her knowledge, the Applicants did not ask the Honduran court to authorize this discovery.

This is not a requirement under § 1782. Respondent pointed out that there are six specific rights

given under the victims rights statute, none of which include the right to propound discovery. 3

Applicants urge, on the contrary, that the absence of an express discovery right is not the same as

a prohibition of obtaining such discovery. The Court agrees. 4 Respondent points to no law that

specifically prohibits private plaintiffs from participating in discovery. The cases Respondent

cites from Alaska and Arizona 5 have no bearing on the proof-gathering restrictions in Honduras.

         Second, Respondent argued that the Applicants’ request appears inconsistent with Article

149 of the Honduran Code of Criminal Procedure. [17] at p. 9 (emphasis added). However, even

in the declaration provided by Respondent, Castillo’s own defense attorney does not specifically


3
  These appear to be the general statements of rights, with more specific rights listed throughout the Honduran Code
of Criminal Procedure.
4
  Cf. Mees v. Buiter, 793 F.3d 291, 303 n. 20 (2d Cir. 2015) (“That a country does not enable broad discovery within
a litigation does not mean that it has a policy that restricts parties from obtaining evidence through other lawful
means. ‘[P]roof-gathering restrictions’ are best understood as rules akin to privileges that prohibit the acquisition or
use of certain materials, rather than as rules that fail to facilitate investigation of claims by empowering parties to
require their adversarial and non-party witnesses to provide information.”)
5
  [17] at p. 9 (citing Cooper v. Dist. Court, 133 P.3d 692, 705 (Ala. Crim. App. 2006); Lindsay R. v. Cohen, 343
P.3d 435, 437 (Ariz. App. 2015)).
                                                           9
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 10 of 16



state that a discovery request such as the one at issue here is required to go through diplomatic

channels or approved by a judge—he only recites the section from the Honduran Code. [17-2] at

p. 4. Interestingly, a signed translation from a certified translator of the statue itself, also

submitted by the Respondent, bears the title “Communications Between the Judicial Authorities”

and states, “Letters rogatory addressed to foreign courts or foreign authorities . . . will be handled

via diplomatic channels . . . .” 6 Thus, it appears the statute applies when a Honduran court sends

letters rogatory to a foreign jurisdiction. That is not the case here.

                         ii. Applicant need not show explicit authority to conduct discovery

        The Court also agrees with the Applicants and finds that they need not show an ability to

formally conduct discovery under Honduran law because the Applicants’ ability to obtain the

discovery is subsumed in their being an “interested party” under the statutory factors, as

addressed by the Supreme Court in the Intel case. 7

        In Intel, the Supreme Court granted review of the question: “[D]oes §1782(a) make

discovery available to complainants [] who do not have the status of private “litigants” and are

not sovereign agents?” 542 U.S. at 253. In this case, based on the arguments of Respondent, and

as it appears the Magistrate Judge viewed it, the question was similar—can a private plaintiff in

Honduras, who is not the government prosecutor, seek the available discovery? In Intel, the party

opposing the §1782 application (the company Intel) had argued that the interested persons

authorized to apply for judicial assistance under § 1782(a) includes only “litigants, foreign

sovereigns, and the designated agents of those sovereigns,” and excluded the applicant, who was




6
  This Court is truly at a disadvantage by having to rely on translations of the various documents because, as shown
above, they at times appear to be inconsistent.
7
  Although Applicants mention that there is no “foreign discoverability” requirement, that is not truly what is at
issue here. The holding in Intel addressed whether the documents themselves must have been discoverable had the
documents been located in the foreign jurisdiction. Thus, that question was: is what one is seeking discoverable?
Here, the question is: are those who are seeking the discovery able to seek it? And the answer is yes.
                                                        10
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 11 of 16



a mere complainant before the European Commission. 542 U.S. at 256. 8 Intel relied on the

caption of the statute which reads, “Assistance to foreign and international tribunals and to

litigants before such tribunals,” to argue that the phrase “interested person” should be read to

include only “litigants.” Id. The Supreme Court found that the plain text of the statute

undermined such a reading because the statute’s use of the words “interested person” “plainly

reaches beyond the universe of persons designated ‘litigant.’” Id. While a litigant may be the

most common example of an interested person who may invoke §1782, the statute is not so

limited. Id.

        The Supreme Court in Intel went on to explain that a complainant who triggers a DG

Competition investigation has a significant role in the process, including not only the ability to

prompt an investigation in the first place, but also the right to submit information for the DG

Competition’s consideration and may proceed to court if the investigation is discontinued or the

complaint dismissed. 542 U.S. at 256. “Given these participation rights, a complainant

‘possess[es] a reasonable interest in obtaining [judicial] assistance,’ and therefore qualifies as an

‘interested person’ within any fair construction of that term.” Id. at 256-257.

        The same is true here. In Honduras, victims of crime have the right to intervene in

criminal proceedings and establish a private prosecution against the accused. Article 16 of the

Honduran Code of Criminal Procedure explicitly allows a victim to “become a private plaintiff

or complainant and intervene as such” throughout the criminal process. [11-2] ----- Two of the


8
  The applicant in Intel was Advanced Micro Devices, Inc. (“AMD”), who had filed an antitrust complaint with the
Directorate-General for Competition (“DG Competition”) against Intel Corporation, alleging a violation of European
competition law. 542 U.S. at 241. After the DG Competition declined AMD’s recommendation to seek documents
Intel had produced in a private antitrust suit in Alabama, AMD filed an application under § 1782 to obtain the
documents. Id. The DG Competition conducts investigations into alleged violations of the European Union’s
competition laws. Id. at 254. Upon receipt of a complaint, the DG Competition conducts a preliminary investigation,
wherein it may take into account information provided by a complainant. Id. That investigation results in a formal
decision whether or not to pursue the complaint. Id. Similar to the private prosecutors in Honduras, “[a]lthough
lacking formal “party” or “litigant” status in Commission proceedings, [AMD] has significant procedural rights.” Id.
at 255. Similar to the Honduran private prosecutor’s ability to present evidence at hearings and at trial, “the
complainant may submit to the DG Competition information to support its allegations . . . .” Id.
                                                        11
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 12 of 16



particular rights acknowledged by Respondent include the right to accuse or make a complaint

against a defendant, and to be involved in public hearings. According to the Applicants’ private

prosecutor himself as well as other provisions of the Honduran Code of Criminal Procedure, 9 the

Applicants, as private plaintiffs through their private prosecutors, have the right to present

arguments, submit evidence, and conduct direct and cross-examinations of witnesses at pre-trial

hearings and during the criminal trial. [4-13] at ¶ 3. In addition, the private prosecutor may

initiate proceedings and raise issues that the public prosecutor declines to pursue. [4-11] at p. 20

(Art. 97). Just as in Intel, these significant participation rights show that the Applicants possess a

reasonable interest in obtaining judicial assistance. By qualifying as an interested person under

the statute itself, there need not be any separate requirement that the Applicants show specific

authority under Honduran law that they may conduct discovery. 10

         Based on the foregoing, with no showing of a particular prohibition on Applicants’

seeking discovery and the Applicants being an appropriate “interested person,” the Court finds

the third Intel factor weighs in favor of granting the petition, or at least does not present a reason

not to do so. 11

                   b. The fourth Intel factor

         The fourth factor for a court to consider is whether the discovery sought is unduly

intrusive or burdensome. In this regard, the Magistrate Judge found that the proper scope of the

discovery is determined by the Federal Rules of Civil Procedure and utilized Rule 26 to

determine that the request was not narrowly tailored, requested confidential information, and


9
  [4-11] at p. 21 (Art. 99) (stating that the “private accusation shall contain specific indication of the evidence he has
or of which he knows”); [4-11] at p. 30 (Article 440-H) (“This act will be followed by presentation of the proposed
evidence by the parties, starting with that of the Public Prosecutor, the private plaintiff, if applicable, and the
evidence from the defense.)
10
    Although this Court has conducted a de novo review, the Magistrate Judge’s apparent requirement that such
authority be shown would be contrary law, even under the clearly erroneous or contrary to law standard.
11
   Applicants also argued that the analysis of this factor involves a determination of whether the discovery is being
sought in bad faith. [32] at p. 9. The Court does not agree that this is the law in the Fifth Circuit and finds such an
analysis unnecessary.
                                                           12
      Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 13 of 16



appeared to be a fishing expedition. 12 [28] at pp. 6-8. The Magistrate Judge also suggested that

evidence requested was irrelevant to the theories of the case as described by Castillo’s defense

attorney. [28] at p. 7. He concluded, “Given the lack of nexus between the financial information

and the charges in the criminal indictment, the undersigned recommends that the motion for

discovery be denied.” [28] at p. 8.

        Applicants argue that the Magistrate Judge imposed an impermissibly high relevance

threshold on the discovery request. Applicants also argue that their inability to substantiate what

they believe the records will show does not preclude the discovery under the Federal Rules, as is

the nature of broad discovery. Finally, Applicants argue that any privacy interest on

Respondent’s part is best remedied by a protective order and not a denial of the application.

Respondent responds that the Applicants overlook the fact that the Magistrate Judge considered

the evidence and arguments that Respondent posed and found the factor weighed against

granting the application, which was entirely within his discretion. However, reviewing the issue

de novo, this Court finds that the initial arguments presented by the Respondent may indeed be

dealt with by imposing certain restrictions on the production of the mortgage file and not a denial

of the application. See Intel, 542 U.S. at 265 (noting that unduly intrusive requests may be

rejected or trimmed); In re Application of HydroDive Nigeria, Ltd., No. 13-MC-0477, 2013 WL

12155021, at *4 (S.D. Tex. May 29, 2013) (allowing discovery pursuant to protective order).

        In seeking the discovery, Applicants argued that they seek only those records held by the

bank that relate to the financing secured to purchase the Houston property. [2] at p. 19.

Applicants recognized that if the discovery sought was indeed excessive, the court may limit its

scope rather than preclude it entirely when other factors weigh in favor of granting the

application. Id. (citing In re RSM Prod. Corp., 195 F. Supp. 3d 899 (S.D. Tex. 2016) and Intel,

12
   Judge Walker found that Applicants’ “belief” in what the discovery will show would result in a fishing expedition
because the Applicants “offer[ed] nothing to substantiate these ‘beliefs’” as to what the evidence will show.
                                                        13
        Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 14 of 16



542 U.S. at 265). While it is not uncommon for courts to grant these applications ex parte, 13 the

Respondent here filed a request to be heard [11], which the Court allowed [16].

           In her initial opposition, Respondent raised a number of issues, not just with regard to the

fourth factor, but in general, including the fact that the discovery appeared irrelevant based on

theories presented in the case thus far. [17] at p. 5. Respondent also argued she has a privacy

interest in her financial information and concern that the discovery request is only a pretext for

obtaining access to the Castillo’s assets, arguing that it was made in bad faith and for harassment.

[17] at pp. 6-7. Respondent additionally argued that there is no reasonable way to protect the

Castillos from potential misuse of their financial information and the serious threat that such

misuse may occur. [17] at p. 8. She further offered an explanation as to why the family moved to

Houston and where the funds to purchase the Houston property came from. [17] at pp. 3-4.

           Contrary to Respondent’s assertions, it is not up to this Court to determine the particular

relevancy of the information sought, nor can this Court conclude that the Applicants’ purpose in

seeking the discovery is to harass. Given the Applicants’ broad participation rights as private

plaintiffs in Honduras and their attorney’s averment that the evidence he has compiled indicates

that Castillo had strong financial motives to carry out the murder and seeks the mortgage file will

reveal evidence of payment, as well as previously unknown or unindicted individuals and/or

entities in the Caceres murder, there appears to the undersigned to be nothing to indicate that the

request is improper. No one truly knows what the file will show, and this Court cannot make a

credibility determination and accept only Respondent’s version of what will be found in the file

or where the money for the purchase came from.

           This Court also will not speculate on any theories of the criminal case in Honduras,

particularly given that, as noted above, a private plaintiff may raise issues that the public


13
     See cases cited by Applicants in [2] at p. 20.
                                                      14
     Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 15 of 16



prosecutor declines to pursue. “Under § 1782, an applicant may seek discovery of any materials

that can be made use of in the foreign proceeding to increase her chances of success.” Mees v.

Buiter, 793 F.3d 291, 299 (2d Cir. 2015). The file may very well contain such information.

       Again, the issue for the fourth factor is whether the discovery is unduly intrusive or

burdensome. As far as the Bank is concerned, it is neither. As for the Respondent, it is not

burdensome. She need not produce anything. Thus, the question is whether the request is unduly

intrusive to Respondent. Given that this Court can place restrictions and limitations on the

production, the Court finds that it is not. Although, the Court is mindful of Respondent’s concern

about the misuse of the information, which will be addressed in the restrictions placed on the

discovery. Therefore, in light of the foregoing, the Court finds this fourth factor weighs in favor

of granting the application.

III. CONCLUSION

       Based on a de novo review of the stated objections, and for the reasons set forth above,

the Court finds that the statutory requirements of 28 U.S.C. §1782 have been met and that there

are no discretionary factors weighing against the Application being granted. Therefore, the Court

adopts the Magistrate Judge’s factual findings, but declines to adopt the Magistrate Judge’s

conclusions as to third and fourth discretionary factors or his recommendation.

       Accordingly, it is hereby ORDERED that the Ex Parte Application for Discovery for Use

in a Foreign Tribunal Pursuant to 28 U.S.C. §1782 [1] is hereby granted. Mindful of the privacy

concerns at issue, the Court hereby FURTHER ORDERS that the subpoena issued to Hancock

Whitney Bank shall require that the mortgage file be produced to the undersigned’s chambers for

an in camera review prior to any release to the parties. Also, Hancock Whitney Bank will be

required to redact all account numbers and social security numbers (or their Honduran

equivalent) from responsive documents prior to production. Should the Court find production


                                                15
     Case 1:19-mc-00405-KS-RHW Document 39 Filed 05/18/20 Page 16 of 16



warranted upon review of the documents produced by Hancock Whitney Bank, the production

shall be made pursuant to the following protective order:

       It is ORDERED that the disclosure of any documents produced by Hancock Whitney

Bank shall be to attorneys’ eyes only, which shall be Respondent’s counsel and the Applicants’

private prosecutor, presumably Mr. Victor Antonio Fernandez Guzman. The Applicants’

Honduran attorney must consent to the jurisdiction of this Court for enforcement of this

protective order. Applicants may properly notify the Court by filing a Notice of Consent with an

attached signed written consent from the attorney. The Court finds no need for local counsel to

be involved in production.

       SO ORDERED AND ADJUDGED this 18th day of May 2020.



                                                     /s/ Keith Starrett ________________
                                                     KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE




                                               16
